DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2020 has been entered.

Response to Amendment
Claims 1-20 were previously pending in the final action on May 14, 2020.  In the response filed on Jul. 10, 2020, claims 1-3, 5-6, 9, 11 and 20 were amended, claim 19 was cancelled, and claim 21 were newly added claim. Therefore, claims 1-18 and 20-21 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C 103 of claims 1-20 have been considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.
Applicant’s arguments with respect to 112 (f) of claim(s) 18 have been considered and are persuasive.

Examiner Notes
Examiner understanding and interpretation of the term “operation” refers to changes to digital objects (i.e., images, text, icon, etc.). Therefore the term “operation magnitude” refers to adjustment to a digital object features (i.e., rotation adjustment, size adjustment, scaling (ratio) adjustment). The term level of entropy is a variation of a digital object (i.e. different variations to digital objects).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant’s specification recites paragraph [0172] the embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US PGPUB: 20090002764, Filed. Date: Jan. 1, 2009 hereinafter "Atkins") in view of Merrell et al. (US PGPUB: 20130222393, Filed Date: Aug. 09, 2013 hereinafter "Merrell") in further view of Girgensohn. (US PGPUB: 20040187078, Filed Date: Mar. 21, 2003 hereinafter "Girgensohn")
Regarding independents claim 1, Atkins teaches: A system for generating layouts for digital design documents comprising: (Atkins − [0016] Another automatic digital image albuming system includes a page layout module that presents to a user an album that is organized by event and is laid out automatically based on a set of albuming parameters.)
a non-transitory computer memory; and at least one computing device storing instructions thereon that, when executed by at least one processor, cause the system to: (Atkins – [0070] Fig. 4. In some implementations, computer process instructions for implementing the modules 62-66 and the data generated by the modules 62-66 are stored in one or more machine-readable media. These modules may be embedded in the hardware of any one of a wide variety of digital and analog electronic devices, including desktop and workstation computers, digital still image cameras, digital video cameras, printers, scanners, and portable electronic devices (e.g., mobile phones, laptop and notebook computers, and personal digital assistants).)
detect a digital design document having an initial layout of a plurality of digital objects; (Atkins – [0072] Fig. 4. The page assignment module 62 may assign the graphic objects 70 to pages in accordance with one or more arrangement criteria, such as user-specified arrangement of graphic objects or a default arrangement rule that is specified in terms of metadata that is associated with the graphic objects 70. Alternatively, the page assignment module 62 may assign graphic objects 70 to pages based on an event-based analysis of the graphic objects 70. Which specifies the assignments of the graphic objects 70 to the pages, to the initial layout generator module 64.)
performing a first operation at the first operation magnitude on a first digital object of the plurality of digital objects to generate a first candidate layout of the plurality of digital objects; (Atkins − [0078-0081] Generating Page Layouts with Relative Area Control. Fig. 7 block 82, the page layout generator module 64 sets the target rendering size for each graphic object i to a fraction of a total area of the page allocated for arranging the graphic objects that is equal to a ratio of the respective nominal size to a sum of the respective nominal sizes assigned to all N of the graphic objects to be arranged on the page.)
and performing a second operation at the second operation magnitude on a second digital object to generate a second candidate layout of the plurality of digital objects; (Atkins − [0082-0083] The page layout generator module 64 constructs different respective candidate layouts of ones of the graphic objects on the page (FIG. 7, block 84). In this process, the page layout generator module 64 calculates respective actual rendering sizes of the graphic objects on the page in each of the candidate layouts. For example changing the ratio (scaling) one or more of the graphic objects on the page.)
determine a first design score for the first candidate layout and a second design score for the second candidate layout; (Atkins − [0081-0084] In accordance with the method of FIG. 7, the page layout generator module 64 ascertains for each of the graphic objects a respective target rendering size of the graphic object on the page based on a respective nominal size assigned to the graphic object (FIG. 7, block 82).The page layout generator module 64 determines a final layout of the graphic objects on the page based at least in part on comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes (FIG. 7, block 86). In some embodiments, the page layout generator module 64 determines a final layout for a given page based on a scoring, evaluation, or fitness function that promotes the production of final layouts in which the sizes of the graphic objects are closer to the nominal sizes assigned to the graphic objects.)
and generate a modified layout of the plurality of digital objects based on a comparison of the first design score and the second design score. (Atkins [0081-0084] [0087] In some embodiments, the page layout generator module 64 determines a final layout for a given page using a tree structure based partitioning of each page. In this process, the page layout generator module 64 iteratively constructs a series of successive layouts each of which includes an additional one of the graphic objects added to the preceding layout in the series. The scores are calculated from comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes that are computed for candidate current layouts defined by different respective relative positions of the additional graphic object in the preceding successive layout. Additional details regarding the structure and operation of the tree structure based page partitioning embodiments are contained in section IV below. [0096] FIG. 8 shows an embodiment of a user interface 90 for interactively browsing the pages that are generated automatically by the system 60 (see FIG. 4).)
Atkins teaches operations of different magnitudes on digital objects but does not explicitly teaches: utilize a graphics processing unit to perform concurrent operations of 
However, Merrell teaches: (Merrell − [0066] Suggestions at step 206 performing a Markov Chain Mote Carlo sampler through parallel computation on graphics hardware. [0110] Responsively, a graphics processing unit (GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have incorporate the teachings of Merrell with Atkins to include parallel processing using a graphic processing unit for digital layouts (Merrell [0066, 0110]). Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, both references (Atkins and Merrell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.

Atkins teaches: operations of different magnitudes and normalized ratio but does not explicitly teach: determine a first operation magnitude based on a first entropy level comprising a first range of operation magnitudes for digital-object operations; determine a second operation magnitude based on a second entropy level comprising a second 
However, Girgensohn teaches: determine a first operation magnitude based on a first entropy level comprising a first range of operation magnitudes for digital-object operations; (Girgensohn – [0042-0047] FIGS. 10-13 are a flowchart that outlines one exemplary embodiment of a method for determining a layout with the "lowest" penalty score. As shown in FIG. 10, operation of the method begins in step S100, and continues to step S102, where a number of images n, each having a preassigned importance score, are input. Next, in step S104, a total area for the video summary, such as, for example, nine inches wide by seven inches tall, is input (i.e. 9x7). Then, in step S106, image sizes are assigned relative to the importance of the input images, such that the total image area of the input images approximately matches the input total area. Operation then continues to step S108. Any number of relative image sizes may be input, e.g., 121-123 for three different sizes or 124-127 for four different sizes. In step S108, the height of the bottom row is set to the smallest image size. Next, in step S110, a first unique image count, or a next unique image count, for the bottom row is determined. Then, in step S112, the penalty score for each layout permutation of the determined first or next unique image count for the bottom row is determined. For example, with a 6.times.3 row and 7 images, the configurations shown in FIG. 8 are possible. With assigned image sizes "1,2,2,2,1,3,3", the assigned image count is 2,3,2, corresponding to 2 small, 3 medium and 2 large images, and the possible image count for the row is "5,1,1".) Girgensohn determining the layout with the lowest penalty score 
determine a second operation magnitude based on a second entropy level comprising a second range of operation magnitudes for digital-object operations, the second operation magnitude differing from the first operation magnitude; (Girgensohn – [0038] [0042-0047] FIG. 8 shows the twelve different layout permutations, 800-811, that may result when the row contains five small images 121, one medium image 122, and one large image 123, i.e., the row has an image count of "5,1,1". That is, each layout permutation 800-811 represents a different layout that will be considered by various exemplary embodiments of the systems and methods according to this invention to fill the current row that is three small images 121 high and six small images 121 wide with five small images 121, one medium image 122, and one large image 123.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 2, Atkins, Merrell and Girgensohn 
Atkins does not explicitly teach: create, for the first entropy level, a first digital work group comprising, for each of the plurality of digital objects, a corresponding graphics- processing-unit thread dedicated to performing operations on the first digital object; and create, for the second entropy level, a second digital work group comprising, for each of the plurality of digital objects, an additional corresponding graphics-processing-unit thread dedicated to performing operations on the second digital object.
However, Merrell teaches: create, for the first entropy level, a first digital work group comprising, for each of the plurality of digital objects, a corresponding graphics- processing-unit thread dedicated to performing operations on the first digital object; and create, for the second entropy level, a second digital work group comprising, for each of the plurality of digital objects, an additional corresponding graphics-processing-unit thread dedicated to performing operations on the second digital object. (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different 
Regarding dependents claim 3, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 1 as outlined above
Atkins teaches: scoring a layout but does not explicitly teach: range of operation magnitudes than the second entropy level.
However, Merrell teaches: wherein the first entropy level comprises a lower range of operation magnitudes than the second entropy level. (Merrell − [0101-0105] The proposal distribution of a new configuration. The exploration of the density function by randomly swapping two items. In an embodiment, the proposal moves are as follows: Adding a Gaussian distribution to the two furniture items based on each of the furniture coordinates. The orientation of a random furniture item positions and orientation are swapped. The key advantage of this set of moves is their effectiveness in exploring the space of layouts. The key advantage of this set of moves is their effectiveness in exploring the space of layouts. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins 
Regarding dependents claim 4, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 2 as outlined above
Atkins teaches: determine an initial design score for the initial layout based on design metrics of the initial layout; (Atkins − [0083] The page layout generator module 64 determines a final layout of the graphic objects on the page based at least in part on comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes (FIG. 7, block 86). In some embodiments, the page layout generator module 64 determines a final layout for a given page based on a scoring, evaluation, or fitness function that promotes the production of final layouts in which the sizes of the graphic objects are closer to the nominal sizes assigned to the graphic objects.)
determine that the second design score falls below the initial design score; (Atkins − [0091] In one exemplary embodiment, a layout score (layout score) is calculated, The first ratio threshold that has a value in the range [0,1] and that identifies graphic objects whose scores should be penalized because their respective actual areas are considered to be small in relation to their target areas. The second ratio that has a value less than that identifies graphic objects whose scores should be additionally penalized because their respective actual areas are considered to be unduly small in relation to their target areas.)
Atkins teaches: scoring a layout but does not explicitly teach: evaluate the second candidate layout against a probability-distribution criterion based on determining that the second design score falls below the initial design score; and based on determining that the second design score satisfies the probability-distribution criterion, select the second candidate layout as an input layout for each additional corresponding graphics-processing-unit thread of the second digital work group.
However, Merrell teaches: evaluate the second candidate layout against a probability-distribution criterion based on determining that the second design score falls below the initial design score; (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
and based on determining that the second design score satisfies the probability-distribution criterion, select the second candidate layout as an input layout for each additional corresponding graphics-processing-unit thread of the second digital work group. (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 5, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 2 as outlined above
Atkins teaches: scoring a layout but does not explicitly teach: cause the system to utilize the graphics processing unit to perform the first operation on the first digital object by concurrently: performing the first operation at the first operation magnitude on the first digital object based on the first entropy level to generate the first candidate layout; and performing the first operation at a third operation magnitude on a third digital 
However, Merrell teaches: cause the system to utilize the graphics processing unit to perform the first operation on the first digital object by concurrently: (Merrell − [0066] Suggestions at step 206 performing a Markov Chain Mote Carlo sampler through parallel computation on graphics hardware. [0110] Responsively, a graphics processing unit (GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712.)
performing the first operation at the first operation magnitude on the first digital object based on the first entropy level to generate the first candidate layout; (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
and performing the first operation at a third operation magnitude on a third digital object of the plurality of digital objects based on the first entropy level to generate a third candidate layout of the plurality of digital objects. (Merrell − [0112-0116] The presented approach has been implemented in an interactive furniture layout system. In response to a suggestion generation query, the interface chooses the top 36 suggestions returned by the sampler and presents them in groups of three (e.g., see suggestions 122, 124, and 126 of FIG. 1B). The sampler is run for 10,000 iterations in parallel on each warp (see discussion for FIG. 7A). Shown in FIG. 6 is a demonstration of the importance of individual terms in the density function as illustrated by the lowest-cost suggestion generated by the sampler for a given configuration when individual terms are ablated)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 6, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 5 as outlined above
Atkins teaches: determine the first design score for the first candidate layout in part by: (Atkins − [0081-0084])
Atkins
However, Merrell teaches: determining a layout-symmetry metric representing a level of symmetry among the plurality of digital objects within the first candidate layout; (Merrell – [0092-0094] A system according to an embodiment of the present invention allows the user to form, as shown in FIG. 5D, a group S of furniture pieces 592, 589, 583, 585, and 587, and to associate S with a focal point 596. The focal point is emphasized by orienting the furniture items to face it and by arranging the items symmetrically around it. The first emphasis term is defined as (formula). )
and determining a balance metric representing a distribution of optical weight among the plurality of digital objects within the first candidate layout. (Merrell – [0088-0092] The visual criteria concern the perception of the furniture layout as a visual composition. The primary visual rules of thumb used by interior designers are visual balance, alignment, and a dominant point of emphasis. An important principle of visual composition is visual balance. The principle is to place the mean of the distribution of visual weight at the center of the composition. The visual weight of an element is its perceptual saliency. A common assumption is that larger objects such as item 544 of FIG. 5C carry more visual weight than items 546 and 548 with a center of mass 550. Since a furniture arrangement is three-dimensional, visual balance refers to the appearance of the arrangement from multiple viewpoints. A common simplification in practice is to evaluate the distribution of visual weight on the ground plane. The visual balance cost term is defined as (formula).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different 
Regarding dependents claim 7, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 1 as outlined above
Atkins teaches: wherein the first digital object and the second digital object comprise a same digital object of the plurality of digital objects and the first operation and the second operation comprise a same operation. (Atkins − [0063] In general, the type of single-element graphic objects in a multi-element graphic object may be the same or different. [0068] As shown in FIGS. 3A-3D, a graphic object 52 having more than one constituent graphic object may be presented (or arranged) in more than one way. In some implementations, the presentations of single-element graphic objects in a multi-element graphic object are limited to horizontal and vertical arrangements of the graphic objects.)
Regarding dependents claim 8, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 1 as outlined above
Atkins teaches: wherein the first operation or the second operation comprises one of: a swapping operation for exchanging positions of digital objects of the plurality of digital objects; a conforming-size operation for scaling the digital objects to a same size; a scaling operation for adjusting a size of the digital object of the plurality of digital . (Atkins − [0088] In other embodiments, the page layout generator module 64 determines a final layout for a given page by evolving a respective genetic structure that defines the locations, scales, and rotational orientations of the graphic objects that are placed on the given page in accordance with a genetic algorithm and selecting a final layout from the resulting layouts based on the above-mentioned scoring, evaluation, or fitness function, along with certain preferences and page requirements.)
Regarding independents claim 9, Atkins teaches: A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing system to: (Atkins – [0070] Fig. 4. In some implementations, computer process instructions for implementing the modules 62-66 and the data generated by the modules 62-66 are stored in one or more machine-readable media. These modules may be embedded in the hardware of any one of a wide variety of digital and analog electronic devices, including desktop and workstation computers, digital still image cameras, digital video cameras, printers, scanners, and portable electronic devices (e.g., mobile phones, laptop and notebook computers, and personal digital assistants).)
detect a digital design document having an initial layout of a plurality of digital objects; (Atkins – [0072] Fig. 4. The page assignment module 62 may assign the graphic objects 70 to pages in accordance with one or more arrangement criteria, such as user-specified arrangement of graphic objects or a default arrangement rule that is specified in terms of metadata that is associated with the graphic objects 70. Alternatively, the page assignment module 62 may assign graphic objects 70 to pages based on an event-based analysis of the graphic objects 70. Which specifies the assignments of the graphic objects 70 to the pages, to the initial layout generator module 64.)
determine a first design score for the first candidate layout and a second design score for the second candidate layout; (Atkins − [0081-0084] In accordance with the method of FIG. 7, the page layout generator module 64 ascertains for each of the graphic objects a respective target rendering size of the graphic object on the page based on a respective nominal size assigned to the graphic object (FIG. 7, block 82).The page layout generator module 64 determines a final layout of the graphic objects on the page based at least in part on comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes (FIG. 7, block 86). In some embodiments, the page layout generator module 64 determines a final layout for a given page based on a scoring, evaluation, or fitness function that promotes the production of final layouts in which the sizes of the graphic objects are closer to the nominal sizes assigned to the graphic objects.)
and generate a modified layout of the plurality of digital objects based on the first design score and the second design score. (Atkins [0081-0084] [0087] In some embodiments, the page layout generator module 64 determines a final layout for a given page using a tree structure based partitioning of each page. In this process, the page layout generator module 64 iteratively constructs a series of successive layouts each of which includes an additional one of the graphic objects added to the preceding layout in the series. The scores are calculated from comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes that are computed for candidate current layouts defined by different respective relative positions of the additional graphic object in the preceding successive layout. Additional details regarding the structure and operation of the tree structure based page partitioning embodiments are contained in section IV below. [0096] FIG. 8 shows an embodiment of a user interface 90 for interactively browsing the pages that are generated automatically by the system 60 (see FIG. 4).)
Atkins teaches operations of different magnitudes on digital objects but does not explicitly teaches: based on the first entropy level, performing a first operation at the first operation magnitude on a first digital object within the first digital work group; and based on the second entropy level, performing a second operation at the second operation magnitude on a second digital object within the second digital work group;
However, Merrell teaches: based on the first entropy level, performing a first operation at the first operation magnitude on a first digital object within the first digital work group; (Merrell − [0112-0116] The presented approach has been implemented in an interactive furniture layout system. In response to a suggestion generation query, the interface chooses the top 36 suggestions returned by the sampler and presents them in groups of three (e.g., see suggestions 122, 124, and 126 of FIG. 1B). The sampler is run for 10,000 iterations in parallel on each warp (see discussion for FIG. 7A). Shown in FIG. 6 is a demonstration of the importance of individual terms in the density function as illustrated by the lowest-cost suggestion generated by the sampler for a given configuration when individual terms are ablated)
and based on the second entropy level, performing a second operation at the second operation magnitude on a second digital object within the second digital work group; (Merrell − [0112-0116] The presented approach has been implemented in an interactive furniture layout system. In response to a suggestion generation query, the interface chooses the top 36 suggestions returned by the sampler and presents them in groups of three (e.g., see suggestions 122, 124, and 126 of FIG. 1B). The sampler is run for 10,000 iterations in parallel on each warp (see discussion for FIG. 7A). Shown in FIG. 6 is a demonstration of the importance of individual terms in the density function as illustrated by the lowest-cost suggestion generated by the sampler for a given configuration when individual terms are ablated)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have incorporate the teachings of Merrell with Atkins to include parallel processing using a graphic processing unit for digital layouts (Merrell [0066, 0110]). Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, both references (Atkins and Merrell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.

Atkins teaches: operations of different magnitudes and normalized ratio but does not explicitly teach: determine, for a first digital work group, a first operation magnitude based on a first entropy level comprising a first range of operation magnitudes for 
determine, for a first digital work group, a first operation magnitude based on a first entropy level comprising a first range of operation magnitudes for digital-object operations; (Girgensohn – [0042-0047] FIGS. 10-13 are a flowchart that outlines one exemplary embodiment of a method for determining a layout with the "lowest" penalty score. As shown in FIG. 10, operation of the method begins in step S100, and continues to step S102, where a number of images n, each having a preassigned importance score, are input. Next, in step S104, a total area for the video summary, such as, for example, nine inches wide by seven inches tall, is input (i.e. 9x7). Then, in step S106, image sizes are assigned relative to the importance of the input images, such that the total image area of the input images approximately matches the input total area. Operation then continues to step S108. Any number of relative image sizes may be input, e.g., 121-123 for three different sizes or 124-127 for four different sizes. In step S108, the height of the bottom row is set to the smallest image size. Next, in step S110, a first unique image count, or a next unique image count, for the bottom row is determined. Then, in step S112, the penalty score for each layout permutation of the determined first or next unique image count for the bottom row is determined. For example, with a 6.times.3 row and 7 images, the configurations shown in FIG. 8 are possible. With assigned image sizes "1,2,2,2,1,3,3", the assigned image count is 2,3,2, corresponding to 2 small, 3 medium and 2 large images, and the possible image count for the row is "5,1,1".)
determine, for a second digital work group, a second operation magnitude based on a second entropy level comprising a second range of operation magnitudes for digital-object operations the second operation magnitude differing from the first operation magnitude; (Girgensohn – [0038] [0042-0047] FIG. 8 shows the twelve different layout permutations, 800-811, that may result when the row contains five small images 121, one medium image 122, and one large image 123, i.e., the row has an image count of "5,1,1". That is, each layout permutation 800-811 represents a different layout that will be considered by various exemplary embodiments of the systems and methods according to this invention to fill the current row that is three small images 121 high and six small images 121 wide with five small images 121, one medium image 122, and one large image 123.)
generate a first candidate layout of the plurality of digital objects and a second candidate layout of the plurality of digital objects by performing concurrent operations of different operation magnitudes on digital objects of the plurality of digital objects, including: (Atkins − [0078-0081] Generating Page Layouts with Relative Area Control. Fig. 7 block 82, the page layout generator module 64 sets the target rendering size for each graphic object i to a fraction of a total area of the page allocated for arranging the graphic objects that is equal to a ratio of the respective nominal size to a sum of the respective nominal sizes assigned to all N of the graphic objects to be arranged on the page.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 10, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 9 as outlined above
Atkins teaches: concurrently determine design metrics for the first candidate layout and design metrics for the second candidate layout; (Atkins − [0083] The page layout generator module 64 determines a final layout of the graphic objects on the page based at least in part on comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes (FIG. 7, block 86). In some embodiments, the page layout generator module 64 determines a final layout for a given page based on a scoring, evaluation, or fitness function that promotes the production of final layouts in which the sizes of the graphic objects are closer to the nominal sizes assigned to the graphic objects.)
and concurrently generate the first design score based on the design metrics for the first candidate layout and generate the second design score based on the design metrics for the second candidate layout. (Atkins − [0088] In other embodiments, the page layout generator module 64 determines a final layout for a given page by evolving a respective genetic structure that defines the locations, scales, and rotational orientations of the graphic objects that are placed on the given page in accordance with a genetic algorithm and selecting a final layout from the resulting layouts based on the above-mentioned scoring, evaluation, or fitness function, along with certain preferences and page requirements.)
Atkins teaches: scoring a layout but does not explicitly teach: determine the first design score for the first candidate layout and the second design score for the second candidate layout utilizing a graphics processing unit to: 
However, Merrell teaches: determine the first design score for the first candidate layout and the second design score for the second candidate layout utilizing a graphics processing unit to: (Merrell − [0066] Suggestions at step 206 performing a Markov Chain Mote Carlo sampler through parallel computation on graphics hardware. [0110] Responsively, a graphics processing unit (GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all 
Regarding dependents claim 11, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 9 as outlined above
Atkins does not explicitly teaches: generate the first operation magnitude based on the first entropy level utilizing a normalized Gaussian distribution of operation magnitudes for digital-object operations from the first entropy level.
However, Merrell teaches: generate the first operation magnitude based on the first entropy level utilizing a normalized Gaussian distribution of operation magnitudes for digital-object operations from the first entropy level. (Merrell − [0101-0105] The proposal distribution of a new configuration. The exploration of the density function by randomly swapping two items. In an embodiment, the proposal moves are as follows: Adding a Gaussian distribution to the two furniture items based on each of the furniture coordinates. The orientation of a random furniture item positions and orientation are swapped. The key advantage of this set of moves is their effectiveness in exploring the space of layouts.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all 
Regarding dependents claim 12, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 9 as outlined above
Atkins does not explicitly teaches: wherein: the first digital work group comprises a first graphics-processing-unit thread that uses the initial layout as an input, the first graphics-processing-unit thread dedicated to performing operations on the first digital object based on the first entropy level; and the second digital work group comprises a second graphics-processing-unit thread that uses the initial layout as an additional input, the second graphics-processing-unit thread dedicated to performing operations on the second digital object based on the second entropy level.
However, Merrell teaches: wherein: the first digital work group comprises a first graphics-processing-unit thread that uses the initial layout as an input, the first graphics-processing-unit thread dedicated to performing operations on the first digital object based on the first entropy level; (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
and the second digital work group comprises a second graphics-processing-unit thread that uses the initial layout as an additional input, the second graphics-processing-unit thread dedicated to performing operations on the second digital object based on the second entropy level. (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 13, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 12 as outlined above
Atkins does not explicitly teaches: performing the first operation on the first digital object within the first graphics-processing- unit thread to modify the first digital object within the initial layout according to the first operation magnitude; and performing the second operation on the second digital object within the second graphics- processing-unit thread to modify the second digital object within the initial layout according to the second operation magnitude.
However, Merrell teaches: performing the first operation on the first digital object within the first graphics-processing- unit thread to modify the first digital object within the initial layout according to the first operation magnitude; (Merrell − [0066] Suggestions at step 206 performing a Markov Chain Mote Carlo sampler through parallel computation on graphics hardware. [0110] Responsively, a graphics processing unit (GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712.)
and performing the second operation on the second digital object within the second graphics- processing-unit thread to modify the second digital object within the initial layout according to the second operation magnitude. (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 14, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 12 as outlined above
Atkins does not explicitly teaches: modify the first graphics-processing-unit thread to use the first candidate layout as an input for performing operations; and modify the second graphics-processing-unit thread to use the second candidate layout as an additional input for performing operations.
However, Merrell teaches: modify the first graphics-processing-unit thread to use the first candidate layout as an input for performing operations; and modify the second graphics-processing-unit thread to use the second candidate layout as an additional input for performing operations.  (Merrell − [0110] The implementation of the present invention is illustrated in FIG. 7A. In an embodiment, interactive suggestion generation performance is enabled by exploiting the architecture of graphics hardware. For example, user input for a furniture layout is received as shown in block 700. Responsively, a graphics processing unit ( GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712. In an embodiment, Metropolis-Hastings is performed at the thread block 706 level.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 15, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 12 as outlined above
Atkins does not explicitly teaches: 
However, Merrell teaches: modify the first graphics-processing-unit thread to use the second candidate layout as an input for performing operations; and modify the second graphics-processing-unit thread to use the first candidate layout as an additional input for performing operations. (Merrell − [0110] The implementation of the present invention is illustrated in FIG. 7A. In an embodiment, interactive suggestion generation performance is enabled by exploiting the architecture of graphics hardware. For example, user input for a furniture layout is received as shown in block 700. Responsively, a graphics processing unit ( GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712. In an embodiment, Metropolis-Hastings is performed at the thread block 706 level.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 16, Atkins, Merrell and Girgensohn 
Atkins does not explicitly teaches: generate a third candidate layout of the plurality of digital objects and a fourth candidate layout of the plurality of digital objects by performing concurrent and randomly selected operations of different operation magnitudes on certain digital objects of the plurality of digital objects, including: based on the first entropy level, performing a randomly selected operation at a third operation magnitude on the first digital object within the first graphics-processing-unit thread; and based on the second entropy level, performing an additional randomly selected operation at a fourth operation magnitude on the second digital object within the second graphics-processing-unit thread; and determine a third design score for the third candidate layout based on design metrics of the third candidate layout and a fourth design score for the fourth candidate layout based on design metrics of the fourth candidate layout.
However, Merrell teaches: generate a third candidate layout of the plurality of digital objects and a fourth candidate layout of the plurality of digital objects by performing concurrent and randomly selected operations of different operation magnitudes on certain digital objects of the plurality of digital objects, including: based on the first entropy level, performing a randomly selected operation at a third operation magnitude on the first digital object within the first graphics-processing-unit thread; (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
and based on the second entropy level, performing an additional randomly selected operation at a fourth operation magnitude on the second digital object within the second graphics-processing-unit thread; (Merrell − [0112-0116] The presented approach has been implemented in an interactive furniture layout system. In response to a suggestion generation query, the interface chooses the top 36 suggestions returned by the sampler and presents them in groups of three (e.g., see suggestions 122, 124, and 126 of FIG. 1B). The sampler is run for 10,000 iterations in parallel on each warp (see discussion for FIG. 7A). Shown in FIG. 6 is a demonstration of the importance of individual terms in the density function as illustrated by the lowest-cost suggestion generated by the sampler for a given configuration when individual terms are ablated)
and determine a third design score for the third candidate layout based on design metrics of the third candidate layout and a fourth design score for the fourth candidate layout based on design metrics of the fourth candidate layout. (Merrell − [0027] FIG. 6 includes illustrations of four furniture configurations that illustrate the importance of individual terms in a density function as implemented in an embodiment of the present invention.)
Regarding dependents claim 17, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 16 as outlined above
Atkins does not explicitly teaches: generate the modified layout of the plurality of digital objects by selecting a layout corresponding to a highest design score from 
However, Merrell teaches: generate the modified layout of the plurality of digital objects by selecting a layout corresponding to a highest design score from among the first candidate layout, the second candidate layout, the third candidate layout, and the fourth candidate layout. (Merrell − [0098-0102] A cost function that evaluates how much a given furniture arrangement conforms to the interior design guidelines. A Markov chain Monte Carlo sampler is employed to explore the function and produce multiple optimized samples. Specifically, a Boltzmann-like density (grayscale) where the temperature constant and z function is a normalized distribution. The Metropolis-Hastings algorithm maintains a current configuration F and iteratively proposes a modified configuration F that is either accepted or rejected. The algorithm produces a set of sampled layouts. The layouts can be sorted by cost and the lowest-cost ones can be returned as suggestions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins and Merrell with the teaching of Girgensohn to the module for creating different variations of layouts based on resizing images of importance. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US PGPUB: 20090002764, Filed. Date: Jan. 1, 2009 hereinafter "Atkins") in view of Merrell et al. (US PGPUB: 20130222393, Filed Date: Aug. 09, 2013 hereinafter "Merrell")
Regarding independents claim 18, Atkins teaches: A computer-implemented method (Atkins − [0016] Another automatic digital image albuming system includes a page layout module that presents to a user an album that is organized by event and is laid out automatically based on a set of albuming parameters.)
detecting a digital design document having an initial layout of a plurality of digital objects; (Atkins – [0072] Fig. 4. The page assignment module 62 may assign the graphic objects 70 to pages in accordance with one or more arrangement criteria, such as user-specified arrangement of graphic objects or a default arrangement rule that is specified in terms of metadata that is associated with the graphic objects 70. Alternatively, the page assignment module 62 may assign graphic objects 70 to pages based on an event-based analysis of the graphic objects 70. Which specifies the assignments of the graphic objects 70 to the pages, to the initial layout generator module 64.)
implementing a step for generating a first candidate layout of the plurality of digital objects and a second candidate layout of the plurality of digital objects; (Atkins − [0078-0081] Generating Page Layouts with Relative Area Control. Fig. 7 block 82, the page layout generator module 64 sets the target rendering size for each graphic object i to a fraction of a total area of the page allocated for arranging the graphic objects that is equal to a ratio of the respective nominal size to a sum of the respective nominal sizes assigned to all N of the graphic objects to be arranged on the page. Atkins − [0082-0083] The page layout generator module 64 constructs different respective candidate layouts of ones of the graphic objects on the page (FIG. 7, block 84). In this process, the page layout generator module 64 calculates respective actual rendering sizes of the graphic objects on the page in each of the candidate layouts. As explained in detail below, the different candidate layouts may be constructed in a wide variety of different ways, including but not limited to tree structure based page partitioning approaches and genetic algorithm based graphic object arrangement approaches. For example changing the ratio (scaling) one or more of the graphic objects on the page. Atkins recites a general purpose computer and algorithm for generating different candidate layouts.)
determining a first design score for the first candidate layout based on design metrics of the first candidate layout and a second design score for the second candidate layout based on design metrics of the second candidate layout; (Atkins − [0081-0084] In accordance with the method of FIG. 7, the page layout generator module 64 ascertains for each of the graphic objects a respective target rendering size of the graphic object on the page based on a respective nominal size assigned to the graphic object (FIG. 7, block 82).The page layout generator module 64 determines a final layout of the graphic objects on the page based at least in part on comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes (FIG. 7, block 86). In some embodiments, the page layout generator module 64 determines a final layout for a given page based on a scoring, evaluation, or fitness function that promotes the production of final layouts in which the sizes of the graphic objects are closer to the nominal sizes assigned to the graphic objects.)
and generating a modified layout of the plurality of digital objects based on a comparison of the first design score and the second design score. (Atkins [0081-0084] [0087] In some embodiments, the page layout generator module 64 determines a final layout for a given page using a tree structure based partitioning of each page. In this process, the page layout generator module 64 iteratively constructs a series of successive layouts each of which includes an additional one of the graphic objects added to the preceding layout in the series. The scores are calculated from comparisons of ones of the actual rendering sizes with respective ones of the target rendering sizes that are computed for candidate current layouts defined by different respective relative positions of the additional graphic object in the preceding successive layout. Additional details regarding the structure and operation of the tree structure based page partitioning embodiments are contained in section IV below. [0096] FIG. 8 shows an embodiment of a user interface 90 for interactively browsing the pages that are generated automatically by the system 60 (see FIG. 4).)
Atkins does not explicitly teaches utilize a graphics processing unit to perform concurrent operations
However, Merrell teaches: utilize a graphics processing unit to perform concurrent operations (Merrell − [0066] Suggestions at step 206 performing a Markov Chain Mote Carlo sampler through parallel computation on graphics hardware. [0110] Responsively, a graphics processing unit (GPU) 702 proceeds to perform certain of the calculations described above by making use of global memory 704 and thread block 706 along with its shared memory 706 toward generating certain suggestions (results) as shown in block 712.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have incorporate the teachings of Merrell with Atkins to include parallel processing using a graphic processing unit for digital layouts (Merrell [0066, 0110]). Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, both references (Atkins and Merrell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.
Regarding dependents claim 20, Atkins and Merrell discloses all the features with respect to claim 18 as outlined above
Atkins teaches: determining that the first candidate layout is valid based on a first measure of overlap of the plurality of digital objects within the first candidate layout; (Atkins − [0153] In some embodiments, the layout evaluation module 66 first determines whether a current candidate tree structure represents a feasible candidate relative layout. [0154] A candidate relative layout is feasible if the constituent graphic objects fit within the space available on the page, including consideration of fixed-area graphic objects and any user-specified and system-specified fixed spacing between graphic objects.)
and based on determining that the first candidate layout is valid, determining the first design score for the first candidate layout. (Atkins − [0143] Candidate layout evaluation may include one or more of the following steps: determining whether a candidate layout is feasible; computing dimensions for the graphic objects; and computing a layout score.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have incorporate the teachings of Merrell with Atkins to include parallel processing using a graphic processing unit for digital layouts (Merrell [0066, 0110]). Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, both references (Atkins and Merrell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging digital content automatically (Atkins [0019]). This close relation suggests a high expectation of success when combined.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Merrell in view of Girgensohn as applied to claims 1-17 above, and further in view of Li et al. (US PGPUB: 20140363085; Filed Date Jun. 18, 2014, hereinafter “Li”)
Regarding dependents claim 21, Atkins, Merrell and Girgensohn discloses all the features with respect to claim 1 as outlined above
Atkins teaches: generate a third candidate layout of the plurality of digital objects; (Atkins − [0082-0083] The page layout generator module 64 constructs different respective candidate layouts of ones of the graphic objects on the page (FIG. 7, block 84). In this process, the page layout generator module 64 calculates respective actual rendering sizes of the graphic objects on the page in each of the candidate layouts. For example changing the ratio (scaling) one or more of the graphic objects on the page.)
Atkins does not explicitly teach: determine that the third candidate layout is invalid based on a measure of overlap of the plurality of digital objects within the third candidate layout; and reject the third candidate layout as a candidate layout based on determining that the third candidate layout is invalid. 
Li teaches: determine that the third candidate layout is invalid based on a measure of overlap of the plurality of digital objects within the third candidate layout; and reject the third candidate layout as a candidate layout based on determining that the third candidate layout is invalid. (Li – [0082] The values of p and q are decided adaptively according to the sizes of diagonal line of the two segments (images). If the projections of the two segments overlap too much, the segments are not merged because the combined spread of the two differs little from the individual spreads. A formula is used to generate the thresholds for determining when two segments overlap too much and are not merged in the spread. Not merging is consider being invalid.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Atkins Merrell, Girgensohn with the teaching of Li to include the system for determining when overlapping is invalid and valid. Ordinarily skilled artisan would have been motivated to do so to provide Atkins system with an effective way to rapidly arranging graphic objects on a page (see Atkins [0019]). In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177